  USDC IN/ND case 2:14-cv-00101-JEM document 154 filed 01/01/19 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

RICHARD SPINNENWEBER                  )
                                      )
             Plaintiff,               )
                                      )
      v.                              )
                                      ) CASE NO. 2:14-cv-00101-JTM-JEM
ROBERT LADUCER, and                   )
RED RIVER SUPPLY                      )
INCORPORATED                          )
                                      )
             Defendants.              )

      MOTION FOR A NEW TRIAL AND/OR TO AMEND JUDGMENT

      Defendants, Robert Laducer and Red River Supply, Inc., by counsel, Stephen

M. Brandenburg of CAMELI & HOAG, P.C., move this Court for a new trial and/or an

order of remittitur amending the judgment pursuant to Federal Rule of Civil

Procedure 59(a) & (e).

   1. Following a two-day trial that concluded on December 4, 2018, the jury

      entered a verdict against Robert Laducer and Red River Supply, Inc. in the

      amount of $1,000,000.

   2. This verdict is grossly excessive, and the medical evidence submitted at trial

      does not support a verdict in this amount. Rather than basing the damages

      awarded on the evidence, it appears the jurors relied on the improper

      arguments Plaintiff’s counsel made during opening and closing statement in

      which he requested the jurors use the verdict to send a message to trucking

      companies.
  USDC IN/ND case 2:14-cv-00101-JEM document 154 filed 01/01/19 page 2 of 3


   3. Given the lack of evidentiary foundation to support the verdict, Defendants

      now move the Court to enter an order for a new trial on damages pursuant to

      Fed. R. Civ. Proc. 59 and/or enter an order amending the verdict reducing the

      amount of damages awarded to the Plaintiff.

   4. Defendants have submitted a memorandum of law in support of this motion

      and request that the Court set this matter for a hearing.

      WHEREFORE, Defendants request that this motion be granted and the Court

enter an order for a new trial and/or an order of remittitur amending the judgment

and for all other just and proper relief.

                                            Respectfully submitted,

                                  By:       /s/ Stephen M. Brandenburg

                                            Stephen M. Brandenburg (#28935-45)
                                            Perry W. Hoag (#19113-45)
                                            CAMELI & HOAG, P.C.
                                            5920 Hohman Avenue
                                            Hammond, IN 46323
                                            Telephone: 219-802-8392
                                            sbrandenburg@camelihoaglaw.com
                                            Counsel for Defendants, Robert Laducer and
                                            Red River Supply Incorporated




                                             2
  USDC IN/ND case 2:14-cv-00101-JEM document 154 filed 01/01/19 page 3 of 3


                            CERTIFICATE OF SERVICE

      I hereby certify that on January 1, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                /s/ Stephen M. Brandenburg




                                           3
